DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of 4/16/2021. Claims 1-4 are pending and have been considered below.

Claim Objections
Claim 2-4 are objected to because of the following informalities:  claim 2 recites “a first antenna and a second antenna”, for consistency with independent claim 1 language this should be changed to and considered as: “the at least one first antenna and the at least one second antenna”. 
Similarly in claims 3-4 “the first antenna” and “the second antenna”, should be changed to “the at least one first antenna” and “the at least one second antenna”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the electric circuit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the at least antenna" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. (to correct this issue the above language should be changed to referring to antenna(s) recited in the claim as:
“the at least one first antenna” OR 
“the at least one second antenna” OR 
“the at least one first antenna and the at least one second antenna are mounted…”) [claims 2-4 are rejected for their dependencies]
Claim 2 recites the limitation "the at least one antenna " in line 1.  There is insufficient antecedent basis for this limitation in the claim. [claims 3-4 are rejected for their dependencies]


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites “the at least one antenna includes a first antenna and a second antenna” however the independent claim 1 already recites “at least one first antenna and at least one second antenna” thus claim 2 fails to further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-21 of U.S. Patent No. 10,048,088. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims 1-4 are generic to all that is recited in claims 20-21 of the US .

Present claims 
U.S. Patent 10,048,088 claims
1. An intelligent electronic device comprising: 

a housing including an interior; 
at least one sensor coupled to the electric circuit, the at least one sensor measures at least one parameter of the electrical circuit and generates at least one analog signal indicative of the at least one parameter; 
at least one analog to digital converter coupled to the at least one sensor, the at least one analog to digital converter receives the at least one analog signal and converts the at least one analog signal to at least one digital signal; 
at least one processor that receives the at least one digital signal and 
a communication device that receives the calculated at least one power parameter and wirelessly transmits the calculated at least one power parameter to a remote computing device, the communication device including at least one first antenna and at least one second antenna, the at least antenna mounted to the interior of the housing. 
2. The intelligent electronic device of claim 1, wherein the at least one antenna includes a first antenna and a second antenna. 
3. The intelligent electronic device of claim 2, wherein the first antenna is configured as a main antenna and the second antenna is configured as a diversity antenna. 
4. The intelligent electronic device of claim 2, wherein the first antenna is disposed proximately to a first side of the 

a housing; 
at least one sensor coupled to the electric circuit, the at least one sensor measures at least one parameter of the electrical circuit and generates at least one analog signal indicative of the at least one parameter; 
at least one analog to digital converter coupled to the at least one sensor, the at least one analog to digital converter receives the at least one analog signal and converts the at least one analog signal to at least one digital signal; 
at least one processor that receives the at least one digital signal and 
a communication device coupled to the at least one processor, the communication device receives the calculated at least one power parameter and wirelessly transmits the calculated at least one power parameter to a remote computing device via a first main antenna and a second, separate diversity antenna, 





wherein the first main antenna is disposed at a first position on the housing and the second, separate diversity antenna is disposed at a second position on the housing, the second position opposite the first position. 

disposed on an inner surface of the housing.




Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,009,922. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims 1-4 are generic to all that is recited in claims 1-3 of the US patent 11,009,922. That is, present application claim 1 for instance is anticipated by claim 1 of the patent 11,009,922, and claims 2-4 are anticipated by claim 1-3 of the above patent.
Present claims
U.S. Patent No. 11,009,922 claims
1. An intelligent electronic device comprising: 
a housing including an interior; 
at least one sensor coupled to the electric circuit, the at least one sensor measures at least one parameter of the electrical circuit and generates at least 
at least one analog to digital converter coupled to the at least one sensor, the at least one analog to digital converter receives the at least one analog signal and converts the at least one analog signal to at least one digital signal; 
at least one processor that receives the at least one digital signal and calculates at least one power parameter of the electrical circuit; and 
a communication device that receives the calculated at least one power parameter and wirelessly transmits the calculated at least one power parameter to a remote computing device, the communication device including at least one first antenna and at least one second antenna, the at least antenna mounted to the interior of the housing. 
2. The intelligent electronic device of claim 1, wherein the at least one 
3. The intelligent electronic device of claim 2, wherein the first antenna is configured as a main antenna and the second antenna is configured as a diversity antenna. 
4. The intelligent electronic device of claim 2, wherein the first antenna is disposed proximately to a first side of the housing and the second antenna is disposed proximately to a second side of the housing, the first side opposite to the second side.

a housing; 
at least one sensor coupled to the electric circuit, the at least one sensor measures at least one parameter of the 
at least one analog to digital converter coupled to the at least one sensor, the at least one analog to digital converter receives the at least one analog signal and converts the at least one analog signal to at least one digital signal; 
at least one processor that receives the at least one digital signal and calculates at least one power parameter of the electrical circuit; 
a first antenna having a first length and disposed at a first position of the housing; 
a second antenna having a second length and disposed at a second position of the housing, such that the second antenna is disposed a predetermined distance apart from the first antenna, the first antenna and the second antenna being positioned in parallel planes along 
a communication device that receives the calculated at least one power parameter and wirelessly transmits the calculated at least one power parameter to a remote computing device via the first antenna and/or the second antenna. 
2. The intelligent electronic device of claim 1, wherein the first antenna is configured as a main antenna and the second antenna is configured as a diversity antenna. 
3. The intelligent electronic device of claim 1, wherein the first position is opposite to the second position. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2017/0085969) in view of Kagan (US 2007/0096765).
Regarding claim 1:
Sato discloses an intelligent electronic device (figures; abstract) comprising: 
a housing including an interior (figure 2 [showing smart meter of fig 1, with cover or housing parts 104 and 102, with exterior and interior]; para 22-27); 
at least one sensor coupled to the electric circuit, the at least one sensor measures at least one parameter of the electrical circuit and generates at least one analog signal indicative of the at least one parameter (abstract, partially reproduced herein {a measuring device, which measures an amount of electric power consumption}, measuring device is interpreted as sensor; para 18-20,24; figures); and 
a communication device that receives the calculated at least one power parameter and wirelessly transmits the calculated at least one power parameter to a remote computing device, the communication device including at least one first antenna and at least one second antenna, the at least one first and second antennas are mounted to the interior of the housing (fig 2,3; fig 4 [223 wireless communication module, and antennas 224,225]; figure 5 [antenna 224, 225]; para 38,44; and see throughout the disclosure).
Sato discloses all of the subject matter as described above, except for specifically teaching that at least one analog to digital converter coupled to the at least one sensor, the at least one analog to digital converter receives the at least one analog signal and converts the at least one analog signal to at least one digital signal; at least 
However, Kagan in the same field of endeavor discloses a system and method for intelligent electronic device where at least one analog to digital converter coupled to the at least one sensor, the at least one analog to digital converter receives the at least one analog signal and converts the at least one analog signal to at least one digital signal (14 is coupled to 12 in figure 1; see para 24); at least one processor that receives the at least one signal and calculates at least one power parameter of the electrical circuit (figure 1 [16 and 18]; para 24,25 and see throughout the disclosure).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Kagan in Sato in order to provide intelligent electronic device converts analog signal into digital signals facilitating further digital signal processing for calculation and controlling overall operation of the intelligent electronic device (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 2:
Sato discloses all of the subject matter as described above and wherein the device includes at least one first antenna and at least one second antenna (figure 4-5 [224,225]).
Regarding claim 4:
Sato discloses all of the subject matter as described above and wherein the first antenna is disposed proximately to a first side of the housing and the second antenna is disposed proximately to a second side of the housing, the first side opposite to the . 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2017/0085969) in view of Kagan (US 2007/0096765) as above, and further in view of Lagnado et al. (US 2011/0151811).
Regarding claim 3:
Sato discloses all of the subject matter as described above except for specifically teaching wherein the at least one first antenna is configured as a main antenna and the at least one second antenna is configured as a diversity antenna.
However, Lagnado in the same field of endeavor discloses a system and method for device with selectable antennas wherein the at least one first antenna is configured as a main antenna and the at least one second antenna is configured as a diversity antenna (para 3,13,16,20; figs; and see throughout disclosure).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings Lagnado in order to provide device with antennas as main and diversity antenna to cover the frequency bands and improve performance of the device [5,16] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631